EXHIBIT 10.6

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) by and between Autocam
Corporation, a Michigan corporation (“Autocam”) and Autocam Medical Devices,
LLC, a Michigan limited liability company (“Medical”) is effective as of the
Closing (as such term is defined in the Merger Agreement (as defined below)).
Autocam and Medical are sometimes referred to herein individually as a “Party”
and together as the “Parties.”

RECITALS

WHEREAS, prior to the execution of this Agreement, Autocam and Medical were
Affiliates of each other and Autocam has provided certain sales and marketing,
information technology, accounting, finance, corporate management, human
resources and other related support services to Medical (the “Services”);

WHEREAS, Autocam has entered into an Agreement and Plan of Merger dated July 18,
2014 (the “Merger Agreement”), pursuant to which, among other things, a
subsidiary of NN, Inc. will merge with and into Autocam and Autocam will become
a wholly-owned subsidiary of NN, Inc. and will no longer be an Affiliate of
Medical;

WHEREAS, the Parties have agreed to enter into this Agreement for Autocam to,
during the Transition Period (as hereinafter defined), continue to provide the
Services to Medical, subject to the terms and conditions set forth herein;

WHEREAS, this Agreement is being entered into pursuant to the terms of the
Merger Agreement, and the execution of this Agreement by the Parties is a
condition precedent to the Closing of the transactions contemplated by the
Merger Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

TRANSITION SERVICES

1.1 Transition Services. Subject to the terms and conditions set forth in this
Agreement, during the Transition Period (as defined in Section 1.2 below) and
for any month for which Medical exercises its option to extend, Autocam shall
continue to provide each of the Services that it has provided to Medical prior
to the Closing Date in each case consistent with past practice (the “Transition
Services”). Autocam shall provide the Transition Services with at least the same
degree of care, skill, prudence, quality, level and efficiency as was provided
by Autocam to Medical for the Services immediately prior to the Closing
consistent with past practice. Autocam shall not retain any third-party service
providers to provide the Transition Services without the prior written consent
of Medical. The Parties agree to reasonably cooperate



--------------------------------------------------------------------------------

with each other in all matters relating to the provision and receipt of the
Transition Services. Medical shall provide to Autocam, in a timely manner, all
information, access to facilities, personnel, assets and other assistance
reasonably requested by Autocam to provide the Transition Services. The
Transition Services shall be provided in compliance with applicable Laws.

1.2 Term and Termination of Transition Services. Subject to earlier termination
as provided in Article V hereto or as otherwise extended pursuant to this
Section 1.2, the term of this Agreement shall commence as of the Closing and
shall terminate upon the date which is twelve (12) months after the Closing Date
(the “Transition Period”). Notwithstanding anything contained herein to the
contrary, Medical shall have the option, upon prior written notice to Autocam,
to extend this Agreement with respect to the Transition Services for an
additional number of months (not to exceed twelve (12) additional months after
the end of the Transition Period) as requested by Medical at the rate of the
Transition Service Fee (as defined below).

ARTICLE II

PAYMENT FOR TRANSITION SERVICES

2.1 Subject to Section 1.2 and Article V, Medical shall pay Autocam a fee of
$62,500.00 per month for the Transition Services, payable in arrears within
thirty (30) days after the end of each month (the “Transition Service Fee”, as
may be reduced pursuant to Section 5.3) during the Transition Period and for any
month for which Medical exercises its option to extend. For the avoidance of
doubt, the Transition Service Fee shall compensate Autocam for paying all
salary, benefits, income tax, social security taxes, unemployment compensation,
workers’ compensation and other employment-related expenses incurred with
respect to employees or contractors of Autocam used to provide the Transition
Services.

ARTICLE III

CONFIDENTIALITY

3.1 Each Party has and will have access to certain oral and written information
concerning the other Party and its business, products, services and records
(“Confidential Information”); provided, that, “Confidential Information” will
not include such information that can be shown to have been (a) in the public
domain through no fault of such Party or its Affiliates or (b) later lawfully
acquired by such Party from sources other than those related to it being a party
to this Agreement or providing or receiving the Transition Services. Each Party
agrees, both during the term of this Agreement and thereafter, to hold the other
Party’s Confidential Information in confidence and to exercise diligence in
protecting and safeguarding such information, unless compelled to disclose such
Confidential Information by Law. Without limiting the generality of the
foregoing, neither Party will use any of the Confidential Information for any
purpose other than carrying out its obligations under this Agreement.
Notwithstanding the foregoing, the Parties acknowledge and agree that nothing in
this Agreement shall limit John C. Kennedy’s ability to use any Confidential
Information in accordance with Section 6 of the Noncompetition and Nondisclosure
Agreement, dated as of July 18, 2014, by and between John C. Kennedy and NN,
Inc.

 

2



--------------------------------------------------------------------------------

3.2 Autocam shall, and shall cause its Representatives to, protect the
Confidential Information of Medical by using the same degree of care to prevent
the unauthorized disclosure of such as Autocam uses to protect its own
confidential information of a like nature, and shall be liable for any breach by
any of its Representatives of this Section 3.2.

3.3 Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Transition Services hereunder.

ARTICLE IV

OWNERSHIP

4.1 All work product that is created or developed by Autocam or its Affiliates
during the course of or as part of the Transition Services and all Intellectual
Property rights therein that primarily relate to the Transition Services
provided hereunder (the “Works”) shall be owned by and shall be the exclusive
property of Medical. Autocam acknowledges and agrees that, to the fullest extent
allowed by Law, all of the Works are “works made for hire,” as that phrase is
defined in the Copyright Revision Act of 1976 (17 U.S.C. § 101), for Medical.
Autocam shall retain ownership of all other work product.

4.2 To the extent that any such Works do not qualify for any reason as works
made for hire, Autocam hereby irrevocably assigns to Medical any and all of its
right, title and interest in and to the Works.

4.3 Medical hereby grants Autocam a limited nontransferable, revocable license,
without the right to sublicense, to use the Intellectual Property owned by
Medical solely to the extent necessary for Autocam to perform its obligations
hereunder during the Term. All right, title and interest in and to the
Intellectual Property owned by Medical not expressly granted herein are reserved
by Medical.

4.4 Autocam hereby grants to Medical a royalty-free, non-exclusive, irrevocable,
perpetual and sublicensable right and license worldwide to use all information
developed or used during the course of or as part of the Transition Services
provided hereunder.

ARTICLE V

TERMINATION

5.1 Termination upon Material Breach. In the event of any material breach of any
provision of this Agreement, the non-defaulting Party shall give the defaulting
Party written notice, and such defaulting Party shall have fifteen (15) calendar
days after receiving such notice to cure the breach to the satisfaction of the
non-defaulting Party within. If such defaulting Party does not cure such breach
within such time frame, the other Party may, in addition to its other rights and
remedies hereunder, elect to terminate this Agreement by giving written notice
of such election to the defaulting Party.

 

3



--------------------------------------------------------------------------------

5.2 Bankruptcy Termination. Either Party shall have the right to terminate this
Agreement immediately upon written notice to the other Party if the other Party:
(a) makes an assignment for the benefit of creditors; (b) has an order for
relief under Titles 7 or 11 of the United States Bankruptcy Code entered against
it; (c) has a trustee or receiver appointed by any court for all or
substantially all of its assets; (d) files a voluntary petition in bankruptcy;
(e) consents to an involuntary petition in bankruptcy; or (f) fails to vacate an
involuntary petition in bankruptcy within sixty (60) days from the date of entry
thereof.

5.3 General Termination. Medical shall have the right, for any reason or for no
reason, upon prior written notice to Autocam, to direct that any or all of the
Transition Services be terminated effective on a date established by Medical
that is prior to the end of the Transition Period (the “Termination Right”). The
exercise of the Termination Right shall not (a) relieve Autocam of its
obligations to provide, nor cause the termination of, the remaining Transition
Services in accordance with the terms of this Agreement or (b) cause a
termination of this Agreement or relieve Medical of its obligation to pay the
full amount of the Transition Service Fee, subject to the following sentence,
during the Transition Period and for any month for which Medical exercises its
option to extend. In the event that a proposed termination of a Transition
Service will, as reasonably agreed by Autocam, result in a corresponding
reduction in Autocam’s expenses, the Transition Service Fee shall be reduced by
an amount to be agreed between the Parties.

5.4 Payment for Transition Services Before Termination. In the event of a
termination of this Agreement, Autocam shall be entitled to receive payment,
within thirty (30) days after the effective date of such termination, of all
accrued and unpaid Transition Service Fees through the date of termination,
prorated for partial months.

5.5 Survival. The provisions of Article III and Article VI of this Agreement
shall survive any termination of this Agreement. Termination of this Agreement
shall not relieve either Party of any liability to the other Party for any
breach or nonfulfillment of any covenant or agreement contained in this
Agreement occurring prior to such termination.

ARTICLE VI

INDEMNIFICATION

6.1 Indemnification. Each Party shall indemnify, defend and hold harmless the
other Party and its successors, officers, directors, agents, and employees from
and against any and all damages, liabilities, losses, claims, actions and
expenses arising from the first Party’s (a) fraud, gross negligence or willful
misconduct or (b) action or inaction which causes material breach of this
Agreement.

6.2 Third-Party Claims. If any Party receives notice of the assertion of any
third-party claim with respect to which a Party is or may be obligated under
this Agreement to provide indemnification, such Party shall give the other Party
notice thereof promptly after becoming aware of such third-party claim;
provided, however, that the failure to give notice as provided in this
Section 6.2 shall not relieve any Party of its obligations under this
Section 6.2, except to the extent that such Party is actually prejudiced by such
failure to give notice. Such notice shall describe such third-party claim in
reasonable detail.

 

4



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of Autocam. Autocam represents and warrants
to Medical as follows:

(a) Autocam is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Michigan and has all requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder.

(b) This Agreement has been duly and validly authorized, executed and delivered
by Autocam and no additional proceedings on the part of Autocam are necessary to
authorize the consummation of this Agreement or the transactions contemplated
hereby.

(c) Assuming this Agreement constitutes a valid and binding agreement of
Medical, this Agreement constitutes a valid and binding agreement of Autocam,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(d) The execution, delivery and performance by Autocam of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(i) violate or conflict with the organizational documents of Autocam,
(ii) violate, conflict with or result in a default under, or constitute an event
that, whether after the giving of notice or lapse of time or both, would result
in a violation, conflict or default under, any applicable Law or (iii) violate
or contravene any Order to which Autocam is a party or by which it is bound.

7.2 Representations and Warranties of Medical. Medical represents and warrants
to Autocam as follows:

(a) Medical is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Michigan and has all requisite
limited liability company power and authority to enter into this Agreement and
to perform its obligations hereunder.

(b) This Agreement has been duly and validly authorized, executed and delivered
by Medical and no additional proceedings on the part of Medical are necessary to
authorize the consummation of this Agreement or the transactions contemplated
hereby.

(c) Assuming this Agreement constitutes a valid and binding agreement of
Autocam, this Agreement constitutes a valid and binding agreement of Medical,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

5



--------------------------------------------------------------------------------

(d) The execution, delivery and performance by Medical of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(i) violate or conflict with the organizational documents of Medical,
(ii) violate, conflict with or result in a default under, or constitute an event
that, whether after the giving of notice or lapse of time or both, would result
in a violation, conflict or default under, any applicable Law or (iii) violate
or contravene any Order to which Medical is a party or by which it is bound.

ARTICLE VIII

COVENANTS

8.1 Third-Party Consents. Autocam agrees that it will identify and obtain, at
Autocam’s cost and expense, all third-party licenses or consents required to
perform the Transition Services as provided for hereunder.

8.2 Compliance with Laws. Each Party shall comply, at its own expense, with the
provisions of all Laws that may be applicable to the performance of this
Agreement.

8.3 Additional Covenants. Each Party shall:

(a) not use, or attempt to access or interfere with, any communications systems,
information technology systems or data used by the other Party, unless expressly
authorized to do so under this Agreement;

(b) reasonably co-operate in any security arrangements which the other Party
reasonably deems necessary to prevent or redress unauthorized access to systems
and data; and

(c) reasonably cooperate with the other Party in the event of a security breach,
to determine the timing and manner of (i) notification to affected customers,
employees and/or agents, as applicable, and (ii) disclosures to Governmental
Authorities, if appropriate.

8.4 Book and Records. Autocam agrees to maintain accurate records arising from
or related to any Transition Services provided hereunder, including, without
limitation, documentation produced in connection with the rendering of any
Transition Service.

 

6



--------------------------------------------------------------------------------

ARTICLE IX

OTHER PROVISIONS

9.1 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission, sent by a nationally recognized overnight-delivery service, or
sent by certified or registered mail, postage prepaid, return receipt requested.
Any such notice shall be deemed given when so delivered personally or sent by
facsimile transmission (with request of assurance of receipt in a manner
customary for communication of such type) or, if mailed, on the date of actual
receipt thereof or if sent by overnight delivery, on the next business day after
deposit, as follows:

(a) if to Medical:

Autocam Medical Devices, LLC

4162 East Paris Ave. SE

Kentwood, MI 49512

Attention: John C. Kennedy

Facsimile: (616) 698-6876

Email: jkennedy@autocam-medical.com

and a copy to (which shall not constitute notice):

Law Weathers, PC

333 Bridge Street, Suite 800

Grand Rapids, MI 49504

Attention: Anthony Barnes, Esq.

Facsimile: (616) 913-1222

Email: tbarnes@lawweathers.com

(b) if to Autocam:

Autocam Corporation

4180 40th Street SE

Kentwood, MI 49512

Attention: Warren A. Veltman

Facsimile: (616) 698-6876

Email: wveltman@autocam.com

9.2 Contact List. Each Party shall designate an individual (the “Contract
Representative”) who shall be responsible for representing such Party in
business dealings with the other Party regarding the Agreement in general and
each category of Transition Services, and who shall be listed on Exhibit A. Each
Party agrees to notify the other Party in writing (pursuant to the notice
procedures set forth in Section 9.1 above) within two (2) weeks of a change of
any of such Party’s Contract Representative(s) and the Parties agree to amend
and restate Exhibit A accordingly.

9.3 Internal Dispute Resolution. The Parties agree that, in the event of a
dispute regarding this Agreement, they will work together in good faith to
resolve the matter internally, including, but not limited to, escalating the
dispute to the Contract Representatives set forth on Exhibit A, and, if the
Contract Representatives are unable to resolve such matters within thirty
(30) days thereafter, to the respective chief executive officers of each Party.

9.4 Relationship of Parties. Except as specifically provided herein, no Party
shall, with respect to the subject matter of this Agreement (a) act or represent
or hold itself out as having authority to act as an agent or partner of the
other Party; or (b) in any way bind or commit

 

7



--------------------------------------------------------------------------------

the other Party to any obligations or agreement. Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture, agency,
trust, fiduciary relationship or other association of any kind, each Party being
individually responsible only for its obligations as set forth in this
Agreement, including for the supervision of its own employees. The Parties’
respective rights and obligations hereunder shall be limited to the contractual
rights and obligations expressly set forth herein on the terms and conditions
set forth herein.

9.5 Entire Agreement. This Agreement and the Merger Agreement contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior discussions and agreements, written or oral, with respect
hereto.

9.6 Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by both Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. No waiver on the part of any Party of any right, power or privilege
hereunder, or any single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder.

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Michigan without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Michigan or any other jurisdiction). ANY LEGAL SUIT, ACTION, OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER ANCILLARY AGREEMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE COURTS OF THE
STATE OF MICHIGAN IN EACH CASE LOCATED IN THE COUNTY OF KENT, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION, OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE, OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION, OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION, OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

9.8 Assignment. This Agreement shall inure to the benefit of, and be binding
upon, the Parties hereto and their respective successors and permitted assigns,
as the case may be; provided, however, that neither Party shall assign or
delegate this Agreement or any of the rights or obligations created hereunder
without the prior written consent of the other Party.

9.9 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

9.10 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

9.11 Severability. This Agreement shall be deemed severable and the invalidity
or unenforceability of any term or provision shall not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

AUTOCAM CORPORATION By:  

/s/ Warren A. Veltman

Name:   Warren A. Veltman Title:   CFO AUTOCAM MEDICAL DEVICES, LLC By:  

/s/ John C. Kennedy

Name:   John C. Kennedy Title:   President

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

REPRESENTATIVES

 

  Medical Contract Representative     John C. Kennedy  

 

  Autocam Contract Representative     Warren A. Veltman  